Citation Nr: 1216809	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision, which denied claims for service connection for tinnitus and bilateral hearing loss disability and denied an application to reopen a previously denied claim for service connection for PTSD. 

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Board notes that the claims file reflects that there was an original claims file that was missing and was located in December 2009.  It is unclear when this original claims file was misplaced.  The Board notes that some of the Veteran's service treatment records were associated with the original file.  According to 38 C.F.R. §§ 3.156(c), if relevant official service department records existed, but were not associated with the claims file until after a decision was rendered, VA will reconsider the claim.  38 C.F.R. §§ 3.156(c) (2011).  In this case, however, the Board does not find that the service treatment records in the original misplaced claims file are relevant to the Veteran's PTSD claim as they do not contain a diagnosis or treatment of such disability.  As such, the Board will continue to characterize this claim as an application to reopen a previously denied claim for service connection for PTSD. 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a RO decision dated in November 2004, the Veteran's claim of service connection for PTSD was denied on the basis that there was no detailed explanation of his stressor(s) and no medical evidence that he had been diagnosed with PTSD. 

2.  Evidence received since the November 2004 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  Bilateral hearing loss disability was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show bilateral hearing loss disability to be etiologically related to a disease, injury, or event in service.  

4.  The Veteran is not shown by the most probative evidence of record to have tinnitus that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The November 2004 RO decision denying the Veteran's claim of service connection for PTSD is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for PTSD has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss disability be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2011).

4.  Tinnitus was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for PTSD, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims for service connection for hearing loss disability and tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

A January 2008 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  The Board notes that the Veteran indicated in May 2004 that he has sought treatment at the Salem Vet Center.  However, as the Veteran specifically indicated that this treatment was for PTSD, and he has given no indication that he sought treatment at the Salem Vet Center for tinnitus or hearing loss, the Board finds that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA audiological examination for his tinnitus and bilateral hearing loss claims in March 2008.  This examination was conducted by an audiologist, who indicated that he reviewed the claims file, examined the Veteran, and noted his assertions.  The Board notes that the Veteran indicated in his May 2008 notice of disagreement (NOD) that he felt that this examiner was mistaken in basing his decision on military testing that was done in an open room on a machine of doubtful calibration.  The Veteran asserted that this makes this testing highly unreliable for rating purposes.  While the Board has considered the Veteran's assertions, the Board finds no objective evidence that the March 2008 VA examiner was wrong to consider the military hearing test results in evaluating the Veteran's claims.  There is simply no objective evidence showing that this testing was faulty in any way.  Moreover, the examiner did not base his opinions on this testing alone but also considered the entirety of the Veteran's claims file and audiological history.  The Board finds this examination report to be thorough and complete.  Therefore, the Board finds this examination report is sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss disability, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With respect to hearing loss disability, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2011).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for PTSD.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran's claim for service connection for PTSD was denied in a November 2004 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).  The Veteran was notified of the November 2004 RO decision via a November 12, 2004, letter.  He did not file a timely appeal.  Therefore, the November 2004 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the November 2004 denial was that there was no detailed explanation of his stressor(s) and no medical evidence that he had been diagnosed with PTSD.  At the time of this denial, service treatment records, private medical records, and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists primarily of statements from the Veteran, personnel records, a March 2008 stressor verification memorandum, and VA medical records.

With regard to the March 2008 stressor verification memorandum, the Board notes that this memorandum reflects that the Veteran served in Vietnam from October 30, 1969, to November 17, 1970, with the 308 TFS.  The memorandum notes that the Veteran claims that he experienced rocket/mortar attacks while in Tuy Hoa Air Base in the fall of 1969 or 1970.  The Veteran's personnel file verifies the unit was assigned to Tuy Hoa Air Base.  Tuy Hoa Airbase received rocket and mortar attacks on May 8, 1970, to July 4, 1970.  The memorandum concluded that, based on this research and a review of evidence in the Veteran's claims folder, the rocket and mortar attacks inflicted on Tuy Hoa are verified during the Veteran's assignment.  The Veteran and his unit were at Tuy Hoa from October 30, 1969, to November 17, 1970, as indicated by the Veteran's personnel file.

Therefore, as the newly submitted evidence verifies the Veteran's reported stressor of experiencing rocket/mortar attacks while at the Tuy Hoa Air Base, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.

B.  Entitlement to service connection for bilateral hearing loss disability and tinnitus. 

The Veteran essentially contends that he currently experiences hearing loss disability and tinnitus as a result of exposure to hazardous noise while working as an aircraft maintenance specialist during his active duty service.  In a December 2007 statement, the Veteran asserted that he has experienced tinnitus ever since his exposure to acoustic trauma in service.  

The Veteran's DD-214 Form reflects that he served as an aircraft maintenance specialist, jet aircraft, 1 & 2 engine.  His related civilian occupation was an airplane mechanic.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of hearing loss disability or tinnitus.  

An April 1967 summary report of examination for organic hearing loss reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
X
-5 (0)
LEFT
5 (20)
-5 (5)
-5 (5)
X
0 (5) 

The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses. 

A February 1968 summary report of examination for organic hearing loss reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
-5
0
0
-5
LEFT
5
-5
-5
-5
0

A December 1970 summary report of examination for organic hearing loss reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
15
15
10
20
20

An August 1975 summary report of examination for organic hearing loss reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
5
5
10

With regard to a current disability, the Board notes that the Veteran underwent a VA audiological examination in March 2008.  The examiner noted that the Veteran responded to normal conversation without difficulty, hears comments behind him, shows no difficulty during the interview at all, and then responds with severe/profound thresholds.  The Veteran was reinstructed and responses only worsened.  The examiner observed that speech thresholds were very inconsistent with admitted pure tone thresholds and speech recognition was very poor relative to his total lack of difficulty hearing during interview.  The examiner noted that the results are not reported due to their nonorganic nature.  

In review of the claims file, it is noted that the Veteran's enlistment physical of April 18, 1967, cites normal pure tone hearing.  The exit audiogram of August 26, 1975, also cites normal pure tone hearing.  Though a slight difference in thresholds is present, this is easily accounted for by the calibration change that occurred in 1969.  The examiner opined that there was no change in pure tone thresholds from entrance to exit for this Veteran.  It was further noted that the Veteran also at exit did not complain of ear or hearing problems.  The examiner noted that the first primary care note for St. Louis of August 22, 2006, also cites the Veteran's statement from treatment at a previous VA in Portland, Oregon.  In the citation of the note from Portland, it is noted that the Veteran attributed his tinnitus as a residual of a bacterial meningitis infection in 2000, well after his military duty.  Based on the evidence that the Veteran denied ear problems at exit, had no discernible hearing loss disability at exit, and himself attributed his tinnitus as being a residual of an infection that occurred 25 years after military duty, the examiner opined that it is not likely the Veteran's tinnitus is related to his military duty.  

Likewise, the Veteran had normal hearing at exit with no change in thresholds after accounting for calibration changes.  He did not complain of hearing loss or ear problems at exit.  The examiner noted that latest research does not support the concept of late onset hearing loss disability and opined that hearing loss due to noise exposure occurs at or very shortly after the exposure, not years after.  Since the Veteran had normal hearing at discharge, the examiner concluded that it is not likely the Veteran's claimed hearing loss disability is related to his military duty.

In addition to the foregoing examination report, the Board has also reviewed the relevant VA treatment records.  Specifically, it was noted in an August 2006 VA treatment record that the Veteran had previously been hospitalized with bacterial meningitis.  It was noted that he developed residual tinnitus, which he still has.  

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss disability of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss disability cannot be granted on a presumptive basis.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  Currently, there is no medical evidence of record linking a current diagnosis of hearing loss disability of either ear or tinnitus to service.  Moreover, the only medical opinion of record on the matter indicated it is not likely that the Veteran's tinnitus and claimed hearing loss disability are related to his military duty.

Furthermore, the Board notes that the claims file contains no indication of audiological complaints until the 2006 VA treatment record reference to tinnitus in 2000, approximately 25 years after the Veteran's discharge from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board concedes that the Veteran was exposed to noise during service while working as an aircraft maintenance specialist and during rocket and mortar attacks.  Further, the Board notes the Veteran's assertions that he has experienced tinnitus ever since his exposure to acoustic trauma in service, an observation that he is competent to make.  However, the Board does not find that the Veteran's reports of tinnitus dating continuously since service are credible.  In this regard, there is no evidence of record of complaints, treatment, or diagnosis of hearing loss disability or tinnitus in service.  The normal physical findings at service separation along with an absence of complaint of tinnitus and hearing loss at service discharge weigh against the Veteran's current claim that he has had tinnitus and hearing loss continuously since service.  Rather, the claims file contains no indication of audiological complaints until approximately 25 years after his discharge from active duty.  Furthermore, an August 2006 VA treatment record noted that the Veteran developed residual tinnitus after being hospitalized with bacterial meningitis in 2000.  This is contrary to his current assertions that his tinnitus began in service.  The only medical opinion of record on the matter indicated that it is not likely that the Veteran's tinnitus and claimed hearing loss disability are related to his military duty.  This opinion is given great probative weight as it was rendered by a trained health care provider who reviewed pertinent medical records, elicited a history from the Veteran, and examined the Veteran.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus.  Thus, the Veteran's claims for service connection for tinnitus and bilateral hearing loss disability must fail on a direct basis.  See Shedden, supra. 

The Board notes the assertion set forth in the March 2012 Informal Hearing Presentation that, even though the Veteran's  hearing was within normal range at discharge, there was a slight difference in thresholds at the time of discharge compared to his entrance in service.  However, it is clear that the March 2008 VA examiner reviewed these records and considered the Veteran's hearing thresholds upon entrance and discharge when rendering his opinion.  As such, any shift in the Veteran's hearing acuity has been considered in evaluating the Veteran's claim.

Further, the Board acknowledges the Veteran's contentions that he has tinnitus and bilateral hearing loss disability as a result of his active duty service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise to render etiological opinions.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, the Board finds the March 2008 VA medical opinion from the audiologist to be more probative than the Veteran's lay assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and bilateral hearing loss disability, and the benefit-of-the-doubt rule is not for application.  


ORDER

As new and material evidence has been received regarding the claim of service connection for PTSD, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran is seeking entitlement to service connection for PTSD.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Specifically, the Veteran has asserted that, while serving in Tuy Hoa, Vietnam, from October 1969 to October 1970, he was in an emergency room at the base when a Viet Cong troop was rushed in with a grenade stuck in his mouth.  The Veteran claims that he was sitting in the area while they were working on him to remove this live hand grenade.  He also asserted that the barracks next to the barracks where he lived were completely vaporized in a mortar or rocket attack and that his base was run over with Viet Cong troops and North Vietnamese Army troops.  Further, the Veteran asserted that a captain was in attack mode and his aircraft crashed.  Until he received the total report, the Veteran was worried that he had missed something when he was working on his aircraft.  The Veteran also asserted that he was pre-fighting an aircraft on the airfield when a Chinook took off next to him, blowing him off of the aircraft.  He contends that he was being blown out from the aircraft like a flag, as he was holding onto the UHF antenna.  He was blown off of the aircraft, and he hit the wing, the drop tank, and the ground.  He was taken to the hospital, where he witnessed the Viet Cong troop with the grenade in his mouth.    

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a psychiatric disability of any kind, to include PTSD. 

As noted above, a March 2008 stressor verification memorandum concluded that rocket and mortar attacks inflicted on Tuy Hoa are verified during the Veteran's assignment there.  As such, this reported stressor has been verified.

The Board notes that the Veteran underwent a VA examination in March 2008.  The examiner reviewed the claims file.  The Veteran reported that he recalled his air base being bombed and the barracks across from him were blown up.  He also recounted an incident in August 1970 when he was on R&R in Danang during a rocket attack.  He reported that he was terrified.  He had no weapons and was stuck in a transit barracks.  He contended that the death of one of his closest friends continues to bother him.  The Veteran recounted an incident in which his base was being overrun and he shot someone.  The examiner noted that the rocket and mortar attack at the Tuy Hoa Airbase has been confirmed in the PTSD stressor memorandum dated March 12, 2008.  Upon interviewing the Veteran, the examiner diagnosed him with depressive disorder, not otherwise specified.  The examiner noted that the Veteran clearly experienced stressors in the form of mortar and rocket attacks while stationed at Tuy Hoa Airbase, which is verified in his claims file.  However, the examiner determined that the Veteran's current living and financial situation are more likely than not the cause of his current emotional difficulties, to include depression and anxiety. 

The Board notes that VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  The Veteran indicated in his previous May 2004 claim that he sought treatment for PTSD at the Salem, Oregon, Vet Center.  It does not appear that the claims file contains any treatment records from this facility.  As such, this issue must be remanded in order to attempt to obtain these records.

Upon receipt of any new treatment records, a new VA examination should be provided based on a review of all available evidence of record.  The Veteran should be scheduled for a VA examination to diagnose him with all current psychiatric disabilities, to include PTSD in accordance with the criteria for PTSD as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), and to determine whether this PTSD or any other psychiatric disability was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  The Board notes that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the examiner should consider whether any diagnosed psychiatric disabilities were caused or aggravated by his active duty service. 
	
Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file, to specifically include any treatment records from the Vet Center in Salem, Oregon.  

2. Upon receipt of any new treatment records, schedule the Veteran for an appropriate VA examination for his claim for service connection for an acquired psychiatric disability, to include PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD and psychiatric disabilities.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-IV.  

Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities or PTSD had its onset in service, or was otherwise incurred in or aggravated by a disease or injury in service.  The examiner should consider the Veteran's reported stressor of rocket and mortar attacks as being conceded.     
      
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


